A review examiner of the Division of Employment Security (division) found that the employee “left his work when his car, which he needed for transportation, became inoperable for reasons over which he had control.” Further, the review examiner found that the employee declined to make temporary use of available public transportation or to travel with available fellow workers. The board of review upheld the examiner’s decision that the employee was not entitled to unemployment benefits because he left his employment voluntarily and without good cause attributable to the employing unit. G. L. c. 151A, § 25 (e) (1). On the employee’s appeal to the District Court, the judge ruled that there was no substantial evidence to support the division’s decision. On the division’s appeal to this court, we reverse the decision of the District Court judge. There was substantial evidence to support each finding of the review examiner. Evidence supported the finding that the employee stopped working because, when his car broke down, he was unwilling to turn to alternative means of transportation, even on a temporary basis, while his car was being repaired. The employee’s action was voluntary and not attributable to the employer.
The employee argues that the review examiner should have considered whether the relocation of the employer from South Boston to Canton, and the resulting increase in the employee’s transportation burden, constituted good cause for the employee to leave work. However, at the hearing, the employee did not rely on the employer’s relocation, but only on the breakdown of his car, in explaining why he left work. The review examiner was not obliged to investigate and rule on a claim which the employee did not make. On this record, no finding would have been warranted that the employee terminated his employment because of his employer’s relocation.
The decision of the District Court judge is reversed, and judgment shall be entered in that court affirming the decision of the board of review.

So ordered.